Title: John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 21 May 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentlemen—
            
            

              

              May 21st. 1786.
            
          

          I am really very much obliged to you for your civil and friendly
            Letter of the 16. of this Month. and I believe I did put too Strong an interpretation on
            the Expressions of your former Letter—By the last post I sent you a Letter from the
            Board of Treasury, with a Bill of Exchange for 144.000 florins which I hope you have
            received—I am with great esteem Gentlemen / &c &c
          
            
              J. A—
            
          
        